Citation Nr: 0524374	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-20 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for Scheurmann's 
disease of the lumbar spine with congenital abnormalities, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
Scheurmann's disease of the thoracic spine with congenital 
abnormalities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1982 to June 
1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January and April 2003 rating decisions by the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2005, the veteran testified at 
a Travel Board hearing before the undersigned.  

The veteran has raised the issue of a total rating based on 
individual unemployability (TDIU).  This matter is referred 
to the agency of original jurisdiction (AOJ) for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

At his Travel Board hearing, the veteran testified that he 
had a computerized tomography (CT) scan and physical therapy 
in October 2004.  In addition, he reported that he had been 
placed on bedrest.  He was treated at the Kenai VA facility 
in that regard.  These records are not in the claims file.  
When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  

A review of the January 2004 VA examination shows that the 
examiner stated that he had not been provided all of the 
claims files and did not have access to the records 
pertaining to treatment for the lumbar spine and thoracic 
spine.  In light of the foregoing, the veteran should be 
afforded another VA examination.  

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, 
effective September 26, 2002, VA amended the criteria for 
rating intervertebral disc syndrome only, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strain, Diagnostic 
Code 5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The revised amended versions may only be applied 
as of their effective date and, before that time, only the 
former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Therefore, the examiner should be provided the rating 
criteria in effect prior to September 23, 2002; as of 
September 23, 2002; and as of September 26, 2003.  The 
examiner should report the veteran's current manifestations 
of his spine disabilities in terms coordinating with all 3 
versions of the rating schedule.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the Kenai 
VA facility to include records of a CT 
scan, physical therapy, and bedrest dated 
in October 2004.  

2.  Schedule the veteran for a VA spine 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  

The examiner should be provided the rating 
criteria in effect prior to September 23, 
2002; as of September 23, 2002; and as of 
September 26, 2003.  The examiner should 
report the veteran's current manifestations 
of his Scheurmann's disease of the lumbar and 
thoracic spine with congenital abnormalities 
in terms coordinating with all 3 versions of 
the rating schedule.  

The examiner should conduct range of motion 
testing of the lumbar and thoracic spine.  
Whether there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement should be noted, and whether there 
is likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including during 
flare-ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the affected part is 
used repeatedly.  All limitation of function 
must be identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


